In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00206-CR

KEVIN WAYNE POWELL, Appellant              §   On Appeal from the 213th District Court

                                           §   of Tarrant County (1563875R)

V.                                         §   November 18, 2021

                                           §   Memorandum Opinion by Chief Justice
                                               Sudderth

THE STATE OF TEXAS                         §   (nfp)

                         JUDGMENT ON REHEARING

      After reviewing appellant Kevin Wayne Powell’s motion for rehearing, we deny

the motion. However, we withdraw our September 2, 2021 memorandum opinion

and judgment and substitute the following. We also deny as moot Kevin Wayne

Powell’s motion for reconsideration en banc on the same issues.

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.
SECOND DISTRICT COURT OF APPEALS



By /s/ Bonnie Sudderth
   Chief Justice Bonnie Sudderth